Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS submissions on 9/11/2020 and 3/18/2021 have been received and considered.

Drawings
The drawings are objected to because the sheet numbering is too small.  37 CFR 1.84(t) requires that sheet numbering, if present, be larger than the numbers used as reference characters.
The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states “…then provide said bit to another stage of said validity pipeline” but this limitation is not supported. Specifically the original disclosure notes, at [0044], “When a second subset of instructions (in a second pass) begins processing the first piece of data, the validity bit propagates to a second stage of the validity pipeline” (emphasis added). Examiner notes that ‘another stage’ is broader than the next or second stage as it would many any stage. The original disclosure does not support the bit being provided to any stage of the validity pipeline, it only supports providing the bit to the next, or …to a next ” to more accurately reflect the original disclosure.
Claims 2-6 depend on claim 1 and inherent the same concerns and are therefore rejected as well.
Claim 9 states “the validity pipeline is further configured to prevent data…from being read from the memory address…when the bit in the first or the second stage represents invalid data” but this limitation is not supported. The original disclosure makes it clear that writes are actively prevented in [0045], the discussion around reads is less clear. Specifically the original disclosure notes, at [0045] “While reads that have no effect on the state of the system do not need to be inhibited, system performance may be improved by eliminating unnecessary reads associated with invalid passes.” This lacks sufficient detail to be supported as claimed and appears generally contemplative that it may be useful to eliminate read operations but not that the system prevents them as claimed. Examiner suggests removing the read aspect from the claim.
Claim 10 states “wherein the validity pipeline repeats providing the bit to the first stage and providing the bit to the second stage…” but this limitation is not supported. Specifically the bit is not provided in a repeated fashion, each new piece of input data gets its own valid bit indication. [0044] states “Concurrently, when the first subset of instructions begins processing a second piece of data, a validity bit associated with the second piece of data is set (e.g., to "1") and enters the first stage of the validity pipeline.” (emphasis added) Examiner suggests amending the claims to state the bit is a second bit, another bit, or similar to distinguish it from the bit mentioned in claim 7.
Claim 11 states “wherein instructions of the set of instruction included in the first subset of instructions do not correspond to any of the instructions of the set of instructions included in the second subset of instructions” but this limitation is not supported. Specifically, the specification makes 
Claim 14 states “wherein the processor pipeline is configured to separate each of the plurality of subsets of instructions by a time interval” but this limitation is not supported. Examiner can find no clear indication in original disclosure regarding this limitation, the term “time interval” is not mentioned. Examiner suggests providing clarification with a possible amendment or cancelling this claim.
Claim 15 contains similar language to claim 1 above and is rejected for the same reasons. Claim 15 further mentions “said frame pointer is distinct among said subsets of instructions” but this limitation is not supported. Examiner can find no clear indication in original disclosure regarding this limitation, the term “distinct” is not mentioned. Examiner suggests providing clarification with a possible amendment or removing this limitation.
Claims 16-20 depend on claim 15 and inherent the same concerns and are therefore rejected as well. Claim 18 also contains similar language to claim 14 above and is further rejected for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,127 (see particularly claim 11), claims 1-28 of US Patent No. 10,114,647 (see particularly claim 6), and claims 1-18 of US Patent No. 7,734,899 (see particularly claim 2), and claims 1-43 of US Patent No. 7,200,738 (see particularly claim 11). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope is generally the same only with variations in some details. Most of the patents do not mention a frame pointer / base .
Instant 
(claim 1)
10,776,127
(claim 11)
10,114,647 
(claim 6)
7,734,899
(claim 2)
7,200,738
(claim 11)
1. A system for operating a pipelined computer processor, said system comprising:
a processor pipeline configured to identify program instructions and divide a set of instructions into a plurality of subsets of instructions, each subset comprising a number of instructions from 

in a first pass, operating on a first piece of data in accordance with an instruction of a first subset of instructions, wherein a first register of a group of registers of a processor is accessed responsive to a particular register value encoded in the instruction of the first subset;

in the second pass, operating on the first piece of data in accordance with an instruction of a second subset of 

a processor configured to process a set of instructions, wherein the processor comprises:
a plurality of registers, wherein a separate set of registers of the plurality of registers is allocated for each piece of data processed by the set of instructions, each 
an instruction pipeline configured to access the plurality of registers based partly on pass-dependent register tile addressing, wherein the pass-dependent register file addressing includes addressing to process a first subset of the set of instructions in a first pass for 

i. identifying program instructions dependent upon results of prior program instructions in a set of instructions;
ii. dividing said set of instructions into a plurality of subsets of 

dividing a set of computer program instructions into a plurality of subsets of instructions, each subset comprising a number of said program instructions, each program instruction 
processing in an instruction pipeline a first subset of instructions operating on a piece of input data in a first pass;




iv. assigning a bit indicating validity in said first stage when said first subset of instructions operating on a first piece of input data is processed to produce a first processed piece of input data; and
v. propagating said bit in said first stage to said second stage when said second subset of instructions operating on said first processed 

processing in said instruction pipeline a second 
propagating said bit in said first stage to a next stage in said validity pipeline when said second subset of instructions operating on said piece of input data is processed.


Note: Claim 11 does not mention a frame pointer / base address but this is a commonly known addressing mode to use and would be obvious to add.

Note: Claim 6 does not mention a frame pointer / base address but this is a commonly known addressing mode to use and would be obvious to add.
2. The method of claim 1 further comprising storing a frame pointer in each stage of said validity pipeline.

Note: Claim 11 does not mention a frame pointer / base address but this is a commonly known addressing mode to use and would be obvious to add.


Allowable Subject Matter
Claims 1-20 contain allowable subject matter but all the claims are subject to a double patenting rejection and/or 112 rejection in some way. Examiner notes that pending filing of a terminal disclaimer and resolution of 112 matters the claims should be allowable. The changes to the independent claims to resolve 112 concerns will not impact allowability.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to explicitly teach a validity pipeline coupled to said processor pipeline and configured to provide a bit indicating validity in a first stage of said validity pipeline when a first subset of instructions is processed, and then provide said bit to a second stage of said validity pipeline when a second subset of instructions is processed in view of the rest of the limitations in claim 7. Claims 1 and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/William B Partridge/Primary Examiner, Art Unit 2183